NUMBER 13-05-348-CV
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
 
                                          IN
RE: SAMEENA AHMED
 
                               On Petition for
Writ of Mandamus and 
                              Motion for
Emergency Temporary Relief
                                                                            
                                         
 
                               MEMORANDUM
OPINION                                    
 
                          Before
Justices Yañez, Castillo, and Garza
                                 Memorandum
Opinion Per Curiam
 




On
May 31, 2005, relator, Sameena Ahmed, filed a petition for writ of mandamus
with this Court in which she alleges that on May 10, 2005, the respondent, the
Honorable Rodolfo ARudy@ Gonzalez, Presiding Judge of the County Court at
Law No. 1, abused his discretion by ordering relator to an open-ended
psychiatric examination on June 2, 2005. 
Relator=s petition for writ of mandamus asks this Court to
order the respondent to vacate the May 10, 2005 letter order.  In addition, relator filed a motion for
emergency relief, asking this Court to order a stay of the May 10, 2005 letter
order.  This Court stayed all proceedings
in the underlying action and requested a response from the real party in
interest.  The real party in interest,
Shahid Rashid, filed his response to the petition for writ of mandamus on July
11, 2005.  The relator filed a reply to
that response on July 13, 2005.              Having examined and fully considered
the petition for writ of mandamus, real party in interest=s response, and
relator=s reply to
response, this Court denies the petition and lifts the stay granted on relator=s emergency
motion.  The petition for writ of
mandamus is hereby DENIED.  
 
PER CURIAM
 
Memorandum Opinion delivered and filed
this the 3rd day of August, 2005.